WILLIAMS, J,
dissenting:
The writer feels that it was never the intention that the principle' announced in *564Brown v Brown, 107 Oh St, 228, should apply here, for, in the instant case, merely the adjustment of the equities between the partners is involved; and, as he who seeks equity must do equity, even the trustee in bankruptcy could not take the fund belonging to the bankrupt partner without doing equity in an accounting to the other party. All the transactions related to partnership property and the fund in the hands of the court should be so divided as to give each his just share. In making division of the fund, an allowance should be made for advancements made by plaintiff partner for purchase of partnership property by the other partner, in accordance with equity and good conscience.